OFFICE    OF THE ATTORNEY        GENERAL     OF -TEXAS

                             AUSTIN




IIonarrble John 0, Zsrburget
Gountp Xttorncrp
R3yetts county
La Grange, Texns




                                               19.53 you rsquestsd
our opinion on t                                xitted  to ua the
tollcWing  taot

                                      lie   Onion OS Texar
                                      (L office  lomted
                                       atsrnal benefit
                                        Orated   under   the
                                       Tltie    78 o? the
                                 cif Toxss,    bring Art-
                                a lodge or society is
                                0988 ret out In its
                              ve a oopy of thirr o&mar,
                          one is filed    with the Coma1~-

                  uprems sirSo* ox hens 0Sticm of
     tklg x. J, T. Lodge is loontsd in La Grange,
     T*xns, and bss eubordlnets       lodges and aooietias
     through out z’sxm.     A6 X onderstnnd       the SaOts,
     the prlnoipal   purpose of tho IL J. T. Lodge
     1s to issue lnsurancs     00rtiri0.!m3      to lt3
     smbero,   whioh providen for oartaln benefits
     upon death or dlsabllitg,        TLlo FT. J. '2. f~Od&yJ
     rzay ale0 give spaolal rtxliaf frcm tlm to
     tine to its needy mwnbera and to needy
     Dlvlrltg    otudmta,     who usually are eleo
     meinbbrra. The lodgr lo rnQa&ed in the
     business of ilaklng loans on interest with
     aoneys that it baa on hand. Thr X. J. T,
     Lodge owns valuabls ran1 estate in the
     City of La Wang., Texas, on whloh 18 lo-
     cated a good rubrtantlal        two story briok
     bulldlng that has jwt barn resodslrd            by
     tha lodgs.      This building     1s used by the
     X. J. 1, Lodge aa itB hmm offlcs,            holds
     its aeotlnga thrrrln.aaU        ita su rem of-
     fiosre   have their oiiioea       there f n. Those
     Offlosrs    ar6 paid re,gularIy, by the lodge
     iron funds it receives       frm 16s insurance
     pmiumll,      assssments,    ai’d fro‘3 the interest
     it reasivea     frca ita loana, ato.        Of ovurs8,
     al,1 bsnoflta     to the polioy holders aad the
     brneflalarlss      are also raid frm that fund.
     Ths subordlnsta       1odEss and sooletles     of this
     K. J* T. Lades also hold their roguler and
     apeclal .ztartlnca in their lodge rmas in
     this building,      but pay no rent.       30 one pays
     any rent to the ii’. 3. T. aa au~h.*
              Acti   &pi8 v. c.   9.,   1925,   Frovtdoa    in part
93 followat
            “Exoept as to premlus on grose reoslpt
     tama lsvlad by thlr rsr~tlolo or other pro-
     vialxi~   of 18~~ of thla St&O, ix6t4rn.d
     benefit soolstlas     organlzad or llceesed
     under tilLa Chapter arcs hereby daolsrod to
     be axexpt iron all and every Stats,         oounty,
     munlolpal and aohool die,trlot      taxes other
     thaa taxes on real estate and office          aqulp-
     mnt whan same is uaetil for other than lodge
     purFoaea    lnssntioh 8s suoh aoolstioa       81-o
     ahnrltabis    and bmevoleat    In~titutlons.*
~~onorsble Jobs C. !,%rburger,   Tar.0 3


            AS thb ebova Artlola    la a p-et of Chapter e ‘Title
75 ot ths %svleod :;ts’tutee,    under whloh the X. J. T, Lodge
was orgmizad     and inoorporeted,   it is alsar to us th%t winder
the ststutes   it wodd be oxaspt tram auoh t~xatlon.        .
                                                           anaw6? ,
Seotion 2 or Article     9 OS our Constitution   provides:
           “The Lsglelr3tute nay, by general 111ple~
     exenpt Sras teratioa    . . . all buildinca
     used exoluelveiy    end owhed by pezsonr or
     aaroaletlonr   0S person6 for sohool ;ur~ose8
          . ehd lsmtitutionr   OS purely pub110 charity;
     &I: all laws exejzptlng pophrty    Srom taxstlcn
     other than the property ebova mentioned ehall
     be null and told.”
           ThereSore,   1S the Ii. J’. T. L.od&e 1s en lnstltutlon
*OS purely   yubllo chsrlty’ Article    4858 would apply and the
property be exempt Srom auoh tsxatlon.        In other sords, the
property OS the X. 3. T. Lodge 1s order to be exempt Srom
taxation end esoape the oharges OS Coverment nust be 4’110
braoed both within some one OS the olaeses named in Seotlon
2 of Artlale   8 a? the Conetltutlon,    end also in the exemptions
FrOvlded by Article   k858.
            The Suprena Court OS Texas, speaking through Judge
Calms in the oaso OS Zorrie v . :&eons, reported ln 5 S. .~:.
519, held thet the proper o.moxuotlon        OS the phrsse, “end
~11 institutions   OS ,rurel,y pub110 aha.rity;” meant “all bulld-
in@ uead exoluslvely     and owned by lnetltutlons    OS rurelg
publlo oharlty.”
            so nu bulldlq   omes within the exemption euthoxlzed
by the Constitution    to mlnatitutlone    OS purely publio ohsrity”
Wlee~~ it 1s both own&I snd uasd axoluslvsly        by suoh en instl-
tutlnn,   The above oonstruction     by the ::u rem Court should
be Sollowed ss this Gonstltutional      provls Pon was subsequently
anended, end this provisIon    under oanslderatlon     waa oerrled
into the eaeodnent wfttiout ahang@. It is I OonolusiVe pre-
euqtlou   thnt the people re-adopted     thr provlslon   with know-
Le:?~e OS its lntant f&n declared by the Suprene Court.
Honorable   John C. Marburger,       Page&


            As stated in Morris Y. Nasona (eupra) the use
OS the buildings    must be exoluaive.  See also City OS
Houston v. Soottieh Rite Bene. Ass’n.,    230 S. Vi, 978,
decided by the Supreme Court, which re-aitlrms     the Morris
v. !&3asons ceae.   It was held in Red Y. Johnson 53 Ter. 288,
that the Constitutional    requirement la not satlsiied   by the
mere  tact that those sharing the use pay no rent.      This
holding was approved by the Supreme Court in City of
Houston v. Soottlah Rite Bene. Ass’n.    (aupra).
             You state that subordinate    lodges and societies
OS the K. J. T. Lodge also use the building.        We would have
to .~LKWwhether these subordinate      lodges or aooletles    were
nlnstltutiona    OS purely public aharlty n in order to determine
whether their use OS the building woul d cause the property ln
question to be taxable.     However we deem it unnecessary to
aall on you Sor this additional     ksormatlon,    as we have de-
aided upon the authority    OS the ease OS Conaho Camp, W. 0. 3.
v. City OS San Angelo, 231 S.W. 1106, that the property in
question 1s not exempt from taxation,       as the E, J, T. Lodge,
under the holding therein,    is not an lnatltutlon     “purely 0S
pub110 oharlty.”
            ‘#e quote   Srorn this   case:
           *We also     hold that in this oase Appellant
     is not entitled      to the exemption, because OS
     the Saot that      it issues insurance poll~les   to
     its members:       and theresore.  it 1s not an insti-
     tution purely      Sor Dublio oharite.W
            To the same eSS4ct see Farmers v. State,       7 S. N.
220.   In this aase the Supreme Court held that an organization
was not a corporation      Sor b,enevolent purposes where the follow-
ing Saats exlstsdt       the oorporatlon   was organized to provide
for its members during their liS4 and Sor their Samllies aster
death;    the oonstitutlon    and by-lawa provided Sor payment oS
a oertaln 4~s to the ben4Slclarl4s        on death of a member  in
consideration   OS membership Sees and certain f Uture assess-
ments, and the oSSlaers OS the corporation        were paid Salaries.
                                                                        110




            The above authorities     are ins harmony with the
            or the other states.       Sc48 Boltan 9. iiolton 7)
~6. 299;    Coma. t. Yeatherbea, 105 t:ams. 149;        State v.
Farmr*a Deur. ALICIA. 18 Mb. 2811 State v. Citlzsn’r
BLtla’n., 6 :io., App, 143,     Foople 1. ~~ilson 46 II. Y.
477;   Stat* T. Standard tifo Aaa’n.,        38 Oh10 281.    Se*
also May on lnsuxanoo,    Se&ion 550 and 37 CJO, 931.

            In addition to thm aboor suthoritirr,   in srritine
at   our oonolurlon WI hare been guided by the follorrfng    rules
of   oonstruotlonr

              “Taxation is the rule and smaptloa   frcm!
        taxation the exaeption.*   Coolep on Taxation,
        2nd ild .) pat* 2%.
              Yxesption   bslng the sxoeption to thr
        general rules,   It is not favored,    and when
         found to axlat, the anaotment by whiah It
        is giron will not be snlsr6ad by asnstruotlon,
        but on the oaatrsry,    will be rtrlotly   oonstru~d,W
        23 3. c, I,. 313, jrorris v. li:esonr (fwpra);   ?0anta
        I?osa Inrirnary v. San Antonlo, 259 9. ‘ii’. 931
        Coolsy on axatlon,     2nd ?Ed. ppb 20&, 205;    city
        of l.on&m     V. iiarkham - sam9 Zenorial iIOS,pltd,
        137 Tex. 178, ,l52 3. Es. (26) 1112.
           Also, the ‘dourtin 3. F. 0. X. I,od&a t. City of
Zoustcn, 44 s, 3. (ad) 488, in oonatruln& the phraec, “purely
mblio   oh%ri ty* Sal&:
             ‘The word ‘purely’ la intended to modify
        ths word ‘oharity, , and not the word *publlol,
        80 as to require            the.inatitutlca      to hats a
        wholly altrufetlo            quality Btld ~dudo       frOn ft
        every        private   or   arm       latemsat   or  woilt
        or  oorporats 6al.n.    city          0r ~ioutltoa t. 3, R.
        8. ASS’A., 111 Tex. 191               230 S. ‘n. 978.      In
        law, ths word ‘purely*       ia U8ed in the 8wme
        at and equlvalrat     to ‘only’,    ‘wholly’,   ‘axolu-
        sively’ ) ‘oonglatrly’    ) * entlmlyl,     and
        ‘unquslliiadly’.      51 C. J. 100.”
Fionorable    John C. Uarburger,     Pap   6


           ':'e have also noted Artlolr   4858a Vernon*s
.knnotatsd Civil Statutss;     hats 1937, and find that the
grovislona    thereof are elmilsr  to the provlslona   of 4858,
supra, and in legal eil'eot amount to one and the 8am
thing.
          %a tharafcze hold that under the faots submitted
to us the property of the E. J. T. Lodge 1s -.ot ox&apt irom
the payment of 3tata and County taxes.
              'nuating   that   the foregoing   fully   answers pour
inquiry,     we are
                                                Yours very truly




                                                         i'l. V. Gsppsrt
                /AP?-                                          Aeslatfmt